department of the treasury employer_identification_number person to contact - id contact telephone numbers internal_revenue_service p o box cincinnati oh release number release date date uil code legend m name of estate b dollar amount c name of fund d name of state dear we have considered your date request for recognition of an unusual grant under sec_1_170a-9 and related provisions based on the information provided we have concluded that the proposed grant constitutes an unusual grant under sec_1_170a-9 and related provisions of the regulations the basis for our conclusion is set forth below facts you are a community_foundation and classified as a public charity under a and b a vi you are receiving a contribution from the estate of m the amount of the estate is approximately b and includes equities cash and various properties which will be sold to establish a designated fund to benefit other public_charities the fund will be named c and will make grants from its earnings to designated public_charities within the state of d the distributions from the earnings will be in yearly installments and will be calculated using your normal business processes the designated funds are invested according to the policies adopted by your board_of directors and distributions are subject_to your spending policies law sec_1_170a-9 and sec_1_509_a_-3 set forth the criteria for an unusual grant sec_1_170a-9 states that for purposes of applying the 2-percent limitation to determine whether the percent-of-support test is satisfied one or more contributions may be excluded from both the numerator and the denominator of the applicable percent-of-support fraction the exclusion is generally intended to apply to substantial contributions or bequests from disinterested parties which e e e are attracted by reason of the publicly supported nature of the organization are unusual or unexpected with respect to the amount thereof and would by reason of their size adversely affect the status of the organization as normally being publicly supported sec_1_509_a_-3 states that all pertinent facts and circumstances will be taken into consideration to determine whether a particular contribution may be excluded no single factor will necessarily be determinative such factors may include e whether the contribution was made by a person who a b c d e created the organization previously contributed a substantial part of its support or endowment stood in a position of authority with respect to the organization such as a foundation_manager within the meaning of sec_4946 directly or indirectly exercised control_over the organization or was in a relationship described in internal_revenue_code sec_4946 through a g with someone listed in bullets a b c or d above a contribution made by a person described in a - e is ordinarily given less favorable consideration than a contribution made by others not described above e e e e e e whether the contribution was a bequest or an inter_vivos transfer a bequest will ordinarily be given more favorable consideration than an inter_vivos transfer whether the contribution was in the form of cash readily marketable_securities or assets which further the exempt purposes of the organization such as a gift of a painting to a museum whether except in the case of a new organization prior to the receipt of the particular contribution the organization a has carried on an actual program of public solicitation and exempt_activities and b has been able to attract a significant amount of public support whether the organization may reasonably be expected to attract a significant amount of public support after the particular contribution continued reliance on unusual grants to fund an organization's current operating_expenses as opposed to providing new endowment funds may be evidence that the organization cannot reasonably be expected to attract future public support whether prior to the year in which the particular contribution was received the organization met the one-third support_test described in sec_1_509_a_-3 without the benefit of any exclusions of unusual grants pursuant to sec_1 c whether the organization has a representative governing body as described in sec_1_509_a_-3 and e whether material restrictions or conditions within the meaning of sec_1_507-2 have been imposed by the transferor upon the transferee in connection with such transfer application of law the contribution meets the three characteristics of an unusual grant described in sec_1_170a-9 the contribution is given to you solely due to the publicly supported nature of your organization the size of the contribution is unusual compared to your typical level of support the contribution may by reason of its size adversely affect your status as normally being publicly supported the contribution also meets the factors in sec_1_509_a_-3 as an unusual grant in that the contribution is not being made by a person who previously contributed a substantial part of your support nor stood in a position of authority the contribution is in the form of a bequest without any material restrictions other than that the funds are to benefit specific designated charities the contribution is in the form of securities cash and properties which will be sold and the earnings will used to benefit the designated charities your board_of directors consists of community leaders and you have previously met the public support tests if you have any questions please contact the person listed in the heading of this letter sincerely director exempt_organizations
